Exhibit 10.22

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (“Agreement”) is made by and between
Neomagic (the “Company”), and Prakash Agarwal (“Employee”) dated May 31, 2005.

 

WHEREAS, Employee is employed by the Company;

 

WHEREAS, the Company and Employee have entered into an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”);

 

WHEREAS, the Company and Employee have mutually agreed to terminate the
employment relationship including the Confidentiality Agreement and to release
each other from any claims arising from or related to the employment
relationship effective May 31, 2005 (the “Termination Date”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

 

1. Consideration.

 

(a) Provided that Employee does not revoke this Agreement prior to Effective
Date, the Company agrees to pay Employee continuing payments of severance pay at
a bi-weekly rate of $12,115.38 ($315,000 annualized), less applicable
withholding in accordance with the Company’s standard payroll practices, through
July 29, 2005. Should Employee accept other full time employment prior to July
29, 2005, the Company will terminate the payment of severance under this Section
1, effective the date of acceptance of such new full time employment.

 

(b) Stock Options. The Parties agree that Employee’s outstanding options to
purchase 1,600,000 shares of the Company’s common stock, which includes options
to purchase 1,000,000 shares at $3.22 per share and options to purchase 600,000
shares at $3.20 per share, will be cancelled and forfeited to the Company and
Employee will have no further rights with respect to such options or the shares
underlying such options. The Company will accelerate the vesting of Employee’s
remaining outstanding options to purchase 1,700,000 shares at various exercise
prices less than $3.00 per share and these options will be exercisable as soon
as practicable following the Effective Date and will remain outstanding and
exercisable until April 30, 2006 at which point all unexercised options will
expire.

 

(c) Benefits. The Company agrees to pay Employee a lump sum payment of $7,875,
less applicable withholding taxes, upon the Effective Date. This payment
represents $1,575 per month for five months of COBRA health care coverage.
Employee acknowledges that it is his sole responsibility to timely elect such
coverage. Employee life insurance and disability benefits terminated on April
22, 2005. Cashed out vacation accrual was paid on April 22, 2005 and there will
be no additional accrual for sick or vacation after said date.

 

Page 1



--------------------------------------------------------------------------------

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. The Company
acknowledges that Employee has returned all Company property and confidential
information that needs to be returned.

 

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee once the above noted payments and benefits are
received.

 

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on his behalf and his executors, heirs, family members
and assigns, hereby fully and forever releases the Company and its officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
from, and agrees not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Termination Date, without
limitation,

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans

 

Page 2



--------------------------------------------------------------------------------

with Disabilities Act of 1990, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, The Worker Adjustment and Retraining
Notification Act, Older Workers Benefit Protection Act; the California Fair
Employment and Housing Act, and Labor Code section 201, et seq. and section 970,
et seq.;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

(g) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

(h) Waiver of Claims Under ADEA. Employee acknowledges that the general release
in this Agreement is intended to constitute a complete waiver and release of,
among other things, all rights or claims that Employee may have under the
federal Age Discrimination in Employment Act (“ADEA”). Employee acknowledges and
agrees that he is receiving money and/or benefits under the terms of this
Agreement to which he would not otherwise be entitled, and that he has been
advised of his right to seek advice regarding the terms and legal effect of this
Agreement with legal counsel of his own choosing. In addition, Employee
acknowledges that he has been advised of his right to have at least twenty-one
(21) days from his receipt of this Agreement to consider this Agreement before
signing it, and that he may revoke this Agreement within seven (7) days after
signing it by giving the Company written notice of his intent to revoke. This
Agreement, therefore, shall not become effective until the revocation period has
expired.

 

5. Company Release of Claims. The Company, on behalf of its respective officers,
directors, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, agents, and assigns hereby
fully and forever releases Employee and his respective heirs, family members,
executors, agents, and assigns from, and agrees not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that it may
possess arising from any omissions, acts or facts that have occurred up until
and including the date Employee received notice of his termination of employment
from the Company; provided, however, that the foregoing release shall not extend
to any claims by the Company arising from the Employee’s misappropriation of the
Company’s confidential information by the Employee, or for claims or actions by
the Company arising from Employee’s fraud.

 

6. Civil Code Section 1542. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement.

 

Page 3



--------------------------------------------------------------------------------

Employee and the Company acknowledge that they have been advised by legal
counsel and are familiar with the provisions of California Civil Code Section
1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

 

8. Confidentiality. The Parties agree that this Agreement will be filed as an
exhibit to the Company’s 10-Q for the period during which this Agreement becomes
effective.

 

9. No Cooperation. Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

10. Non-Solicitation. Employee agrees that for a period of twenty-four (24)
months immediately following the Termination Date, Employee will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s (or any of its subsidiary companies no matter where located) employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage, take away or hire employees of the Company, either
for himself or any other person or entity.

 

11. Non-Disparagement. Employee agrees to refrain from any defamation, libel or
slander of the Company, and the Parties each agree to refrain from tortious
interference with the contracts and relationships of the other. All inquiries by
potential future employers of Employee will be directed to the Company’s Vice
President of Finance. Upon inquiry, the Company shall only state the following:
Employee’s last position and dates of employment.

 

Page 4



--------------------------------------------------------------------------------

12. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

13. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its California Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. The Parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Parties agree that the prevailing party in any arbitration shall be awarded
its reasonable attorney’s fees and costs.

 

14. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

15. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

16. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision.

 

17. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and
Employee’s compensation by the Company.

 

18. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the President of the Company.

 

19. Governing Law. This Agreement shall be governed by the laws of the State of
California.

 

20. Effective Date. This Agreement is effective after it has been signed by both
Parties and after seven (7) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven (7)
days after the date the Agreement was signed by Employee.

 

Page 5



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

22. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

NeoMagic Corporation:    

/s/ Scott Sullinger

--------------------------------------------------------------------------------

 

May 25, 2005

--------------------------------------------------------------------------------

Scott Sullinger   Date V.P. Finance and Chief Financial Officer     Employee:  
 

/s/ Prakash Agarwal

--------------------------------------------------------------------------------

 

May 25, 2005

--------------------------------------------------------------------------------

Prakash Agarwal   Date

 

Page 6